Case 2:90-cv-00520-KJM-DB Document 6746-10 Filed 07/01/20 Page 1 of 3




             Exhibit I
    Case 2:90-cv-00520-KJM-DB Document 6746-10 Filed 07/01/20 Page 2 of 3




 Kate Falkenstien                                                           100 Marine Parkway
 Direct Dial: (650) 623-1425                                                Suite 300
 kfalkenstien@reichmanjorgensen.com                                         Redwood Shores, CA 94065




                                          May 12, 2020


By Email

Lucas Hennes
Deputy Attorney General
Office of the Attorney General, Correctional Law Section
1300 I Street, Sacramento, CA 95814
lucas.hennes@doj.ca.gov

           RE:       Christopher Lipsey discovery in Coleman v. Newsom

Dear Mr. Hennes:

        I write regarding shortcomings in your responses to Mr. Lipsey’s first set of discovery,
issued in late February. I have reviewed your productions from March 16 and April 27, and I have
the following questions and concerns.

       First, I do not believe you have updated Exhibit A to your interrogatory response, which
answers Interrogatory 3 by providing the Coleman class status of the various inmates whose
complaints you have produced. Exhibit A is thus missing this information as to all of the
complaints produced on April 27. Further, Exhibit A does not contain information about the
inmates who signed group complaints in your March production. From my review, I believe there
were five group complaints in your March production: the complaints with lead complainants
Mosqueda, Moreno, Saavedra, Pennix, and Selsor. Please provide the Coleman class membership
information for each inmate listed on those group complaints, as well as any inmate listed on the
complaints you produced on April 27.

       Second, there are 2 inmates listed on Exhibit A whose complaints I do not believe you
produced. Please produce the complaints for Mr. Smith (AN-9812) and Mr. Henley (BC-9550).

       Third, did you intend to bates number your production? I believe that none of the
documents you produced were bates stamped, which might be confusing as the case moves
forward, so I thought I would ask.

        Fourth and more broadly, I am concerned that your search was incomplete, because other
information indicates there are many more complaints you did not produce. For example, from
Pelican Bay, you produced only 8 complaints, all of which were dated after September 2015. But,
as cited in my TRO motion, internal CDCR emails demonstrate that there were 87 appeals by
September 2015 alone. See Dkt. 6462.2 at 5; Dkt. 6462.16. Please produce these other 87
complaints, and explain why they were not found in your search.
    Case 2:90-cv-00520-KJM-DB Document 6746-10 Filed 07/01/20 Page 3 of 3
Page 2



        Given that I received none of the complaints I already know to exist, I am deeply concerned
that your search more broadly was not adequate. I find it hard to understand how an adequate
review—especially a review that you told me would be done manually, document-by-document—
could possibly miss such a huge proportion of responsive documents. If your approach missed all
87 of these complaints that happen to have been mentioned in a publicly filed email, it seems very
likely that your reviewers also missed many other responsive complaints as well. While I am
certainly asking for you to produce the 87 missing documents I can already identify, that alone
will not satisfy my concerns about how so many responsive documents were missed in the first
place. To address those broader concerns, I would like to meet and confer about the process of
your search. For example, I would like to know how many documents you reviewed to find the
documents you produced, how many employees worked on the review, how many hours they
worked, and what they were instructed to flag as responsive.

       Thank you for your attention to these issues.

                                             Best regards,

                                             /s/ Kate Falkenstien
